Case: 21-30021     Document: 00516124367         Page: 1     Date Filed: 12/09/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                 December 9, 2021
                                  No. 21-30021                     Lyle W. Cayce
                                Summary Calendar                        Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Lance Singleton,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:14-CR-168-2


   Before Stewart, Haynes, and Ho, Circuit Judges.
   Per Curiam:*
          Lance Singleton, federal prisoner # 33977-034, moves for leave to
   proceed in forma pauperis (IFP) on appeal from the denial of his motion to
   correct his sentence pursuant to Federal Rule of Criminal Procedure 35(a).
   In that motion, Singleton argued that a two-level enhancement under


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30021      Document: 00516124367            Page: 2   Date Filed: 12/09/2021




                                      No. 21-30021


   U.S.S.G. § 2D1.1(b)(1) had been erroneously applied at the time of
   sentencing. The district court denied Singleton’s motion to proceed IFP on
   appeal, certifying that the appeal was not taken in good faith. By moving for
   IFP status in this court, Singleton is challenging the district court’s
   certification. See Baugh v. Taylor, 117 F.3d 197, 199-202 (5th Cir. 1997). After
   filing a pro se brief, Singleton retained counsel, who moves to amend
   Singleton’s pro se brief. The motion to amend is GRANTED.
          Our inquiry into whether Singleton’s appeal is taken in good faith “is
   limited to whether the appeal involves legal points arguable on their merits
   (and therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir.
   1983) (internal quotation marks and citations omitted). The record refutes
   Singleton’s contention that the district court denied his IFP motion on
   financial grounds.
          Singleton’s Rule 35 motion was denied because it was untimely and
   lacked merit.    Singleton argues that, if his request for relief was not
   appropriately brought under Rule 35(a), the district court should have
   liberally construed his motion as seeking relief under some other authority.
   However, he does not identify any other provision that would empower the
   district court to grant the relief sought.
          With respect to his sentence, Singleton makes an argument regarding
   18 U.S.C. § 924(c)(3)(B)’s residual-clause definition of the term “crime of
   violence.” One of Singleton’s convictions was for violating § 924(c)(1)(A),
   which proscribes the possession of a firearm in furtherance of either a crime
   of violence or a drug-trafficking crime. Here, Singleton’s § 924(c) conviction
   was based on his possession of a firearm in furtherance of his possession with
   the intent to distribute cocaine base, a drug-trafficking offense. Thus, aside
   from not having been raised in the district court, this sentencing argument
   has no legal merit and is factually irrelevant.




                                           2
Case: 21-30021      Document: 00516124367          Page: 3    Date Filed: 12/09/2021




                                    No. 21-30021


          Singleton also challenges the district court’s ruling that his Rule 35(a)
   motion was untimely, arguing that it should be entertained despite being
   untimely because failure to do so would result in a miscarriage of justice.
   However, he cites no case from this court recognizing a miscarriage-of-justice
   exception to the deadline for Rule 35(a) motions. In any event, Singleton fails
   to identify a nonfrivolous argument regarding the denial of his Rule 35(a)
   motion, much less a miscarriage of justice.
          Singleton has failed to show that his appeal involves any nonfrivolous
   issues. See Howard, 707 F.2d at 220. His motion to proceed IFP is
   DENIED, and his appeal is DISMISSED as frivolous. See Baugh, 117 F.3d
   at 202 & n.24; 5th Cir. R. 42.2.




                                          3